REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
2.  	Claims 2-4, 7-11, 13, 14 and 18-27 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:  
 	Claims 2, 7-11, 13, 14, 18-22 and 24-27 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 21:  
  	“an ambient light source in communication with the controller, wherein the controller is configured to control and move the ambient light source independent from the projecting light source.” See ¶022, ¶025 and ¶0112 of the specification as filed.
 	Claims 23, 3, and 4 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 23:  
	“adjust one of the projecting light source and the light source steering device to project a corrected image onto the target surface within the body of water based on the additional input, and wherein the controller is configured to provide a preview of the corrected image through the user interface and again retrieve the additional input to determine whether additional correction is needed.” See ¶097 of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692